Citation Nr: 1500911	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for kidney cancer due to Agent Orange exposure (also claimed as renal cell carcinoma).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to January 1969.  This case is before the Board of Veterans' Appeal (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDINGS OF FACT

According to an application for burial benefits received in July 2014, the Veteran died in June 2014, before the Board promulgated a decision on the issues on appeal.


CONCLUSION OF LAW

Due to the death of the appellant/Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal seeking service connection for kidney cancer due to Agent Orange exposure (also claimed as renal cell carcinoma) at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2014, before the Board promulgated a decision in this appeal, the Board received notification in an application for burial benefits that the Veteran died in June 2014.  As a matter of law the Veteran's appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal seeking service connection for kidney cancer due to Agent Orange exposure (also claimed as renal cell carcinoma) is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


